DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 02/10/2021 has to comply with the requirements of 37 CFR 1.121(c) because claim 1 limitation “eigenmodes” The text of any added subject matter must be shown by underlining the added text. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Kobayashi et al [US 2015/0270105 A1] in view of Ikeda et al [US 2016/0358750 A1] “wherein the plurality of microwave signals generates a plurality of eigenmodes within the microwave cavity; and a microwave power controller in direct communication with the microwave signal generator and configured to automatically adjust a power ratio between at least two of the plurality of microwave signals transmitted into the microwave cavity as separate, independent inputs such that plasma generated in the process chamber by the plurality of microwave signals is radially uniform” (see page 7-10).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Kobayashi discloses a microwave power controller (Fig. 4, 312 and 314 & Paragraph [0031]) in direct communication (Fig. 1, 120 & Paragraph [0019 & 0031]) with the microwave signal generator (Fig. 4, 315 and 313 & Paragraph [0031]) and configured to automatically (Paragraph [0049 & 0039 & 0034]) adjust a power (Paragraph [0031]) between at least two of the plurality of microwave signals (Fig. 9, 320 (1) and (2) ) transmitted into the microwave cavity such that plasma (Fig. 2, 60) generated in the process (Fig. 1, 130) by the plurality of microwave signals (Fig. 9, 320 (1) and (2) ) is radially uniform (Paragraph [0025 & 0026]); wherein the plurality of microwave signals (Paragraph [0026]) generates a plurality of microwave modes (Paragraph [0021]) within the microwave cavity (Kobayashi: Fig. 2a, 130) as separate independent inputs (Fig. 4, P and Q & Paragraph [0026]);
(2) Kobayashi discloses the dual driven mode of operation provides high microwave energy density derived from two sets of driving electronics rather than a single set operating at double the power (see paragraph [0021]) and system 300 independently adjusts amplitude of, and/or a phase offset between, microwave signals 320(1) and 320(2) to control phase at points P and Q, for example to be utilized as a degree of freedom for optimizing process uniformity (see paragraph [0026]) 
Ikea teaches adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals (Fig. 6 and 8, 131-133 and 146 & Paragraph [0023 & 0046] “FIG. 6 is a graph illustrating a relationship between the sum of input powers inputted through two input ports and a ratio of an output power to an output of the power combiner according to the embodiment of the present disclosure, when combining microwave powers of 860 MHz in the conventional power combiner, as compared to the power combiner according to the embodiment of the present disclosure” and “FIG. 6 is a graph illustrating a relationship between the sum of input powers from two input ports and an output power ratio at which an output power is 100% when the sum of the input powers is 500 W in the power combiner of this embodiment, with the sum as the horizontal axis and the output power ratio as the vertical axis. It has been confirmed that the output power ratio is 88.3% when the sum of the input powers in the conventional power combiner is 500 W, so that the output power of the conventional power combiner is at a low level of 10% compared to that of the power combiner of this embodiment.”)
Newly prior art of record Watanable discloses At this time, the wave fronts of the electric field of the microwaves are normal to the plasma surface, so that the microwaves are hardly reflected from the plasma surface. Independently of the eigenmodes of the microwaves, therefore, the plasma can be produced stably and uniformly to effect a uniform plasma processing with excellent reproducibility (column 2, in lines 6-24).
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 recites the limitation "independent inputs" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Change to – independent microwave inputs--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al [US 2015/0270105 A1] in view of Ikeda et al [US 2016/0358750 A1] and further in view of Watanabe et al [US 5,886,473 A].
In regards to claim 1. Kobayashi discloses a system for generating plasma for a semiconductor process (Fig. 1, 100), comprising: 
a process chamber (Fig. 1, 130) having a microwave cavity (Fig. 2a, 130) for producing plasma (Fig. 2, 60); at least one microwave input (Fig. 4, P and Q) connected to the microwave cavity (Fig. 2a, 130); 
a microwave signal generator (Fig. 4, 315 & Paragraph [0027]) connected to the microwave cavity (Fig. 2a, 130) via at least one set of an amplifier (Fig. 4, 230) and a tuner (Fig. 4, 250); the microwave signal generator (Fig. 4, 315 & Paragraph [0022]) supplying a plurality of microwave signals to the at least one microwave input (Fig. 4, P and Q); and 
a microwave power controller (Fig. 4, 312 and 314 & Paragraph [0031]) in direct communication (Fig. 1, 120 & Paragraph [0019 & 0031]) with the microwave signal generator (Fig. 4, 315 and 313 & Paragraph [0031]) and configured to automatically (Paragraph [0049 & 0039 & 0034]) adjust a power (Paragraph [0031]) between at least two of the plurality of microwave signals (Fig. 9, 320 (1) and (2) ) transmitted into the microwave cavity such that plasma (Fig. 2, 60) generated in the process chamber (Fig. 1, 130) by the plurality of microwave signals (Fig. 9, 320 (1) and (2) ) is radially uniform (Paragraph [0025 & 0026]); wherein the plurality of microwave signals (Paragraph [0026]) generates a plurality of microwave modes (Paragraph [0021]) within the microwave cavity (Kobayashi: Fig. 2a, 130) as separate independent inputs (Fig. 4, P and Q & Paragraph [0026]);
Kobayashi does not specify adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals
Ikeda discloses adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals (Fig. 6 and 8, 131-133 and 146 & Paragraph [0023 & 0046 & 0056-58 & 0091-93])
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with adjust a power ratio between at least two of the plurality of microwave signals such that plasma generated by the plurality of microwave signals for purpose of formed in a proper shape and dimension such that the microwaves are uniformly radiated with high efficiency as disclosed by Ikeda (Paragraph [0084]).
	Kobayashi in view of Ikeda does not teach a plurality of eigenmodes
Watanabe discloses a plurality of eigenmodes (Column 2, in lines 6-24 “Independently of the eigenmodes of the microwaves, therefore, the plasma can be produced stably and uniformly to effect a uniform plasma processing with excellent reproducibility”) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Ikeda with a plurality of eigenmodes for purpose of producing stably and uniformly to effect a uniform plasma processing with excellent reproducibility (Column 2, in lines 6-24).
In regards to claim 2. Kobayashi in view of Ikeda discloses the system of claim 1, further comprising: a feedback controller (Kobayashi: Fig. 4, 312 & Paragraph [0031]) connected to the process chamber (Kobayashi: Fig. 1, 130) to detect (Kobayashi: Paragraph [0032]) at least one microwave signal (Kobayashi: Paragraph [0035]) in the microwave cavity (Kobayashi: Fig. 2a, 130).
In regards to claim 3. Kobayashi in view of Ikeda discloses the system of claim 1, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40]) creates a first microwave signal from a first mode and a second mode and a second microwave signal from the first mode and the second mode (Kobayashi: Paragraph [0038-39]).
In regards to claim 4. Kobayashi in view of Ikeda discloses the system of claim 3, wherein the microwave signal generator (Kobayashi: Fig. 3, 215 and Fig. 4, 312 and 315 & Paragraph [0022] and Fig. 9 & Paragraph [0038-40]) alternately pulses the first microwave signal and the second microwave signal (Kobayashi: Paragraph [0043]).
In regards to claim 5. Kobayashi in view of Ikeda discloses the system of claim 3, wherein the first mode is one of an edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%) and the second mode is one of an edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).
In regards to claim 6. Kobayashi in view of Ikeda discloses the system of claim 5, wherein the microwave signal generator (Kobayashi: Fig. 3, 215 and Fig. 4, 312 and 315 & Paragraph [0022] and Fig. 9 & Paragraph [0038-40]) creates at least one of the first microwave signal (ikeda: Paragraph [0029]) and the second microwave signal (ikeda: Paragraph [0029]) from at least one edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and at least one center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).
In regards to claim 7. Kobayashi in view of Ikeda discloses the system of claim 1, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40])  is connected to a plurality of microwave inputs (Kobayashi: Fig. 4, P and Q) of the microwave cavity (Fig. 2a, 130) via a plurality of sets of amplifiers (Kobayashi: Fig. 4, 230) and tuners (Kobayashi: Fig. 4, 250) and supplies a plurality of microwave signals (Kobayashi: Fig. 4, 320 (1) and (2)) to the plurality of microwave inputs (Kobayashi: Fig. 4, P and Q).

In regards to claim 8. Kobayashi in view of Ikeda discloses the system of claim 7, further comprising: a feedback controller (Kobayashi Fig. 3, 312 & Paragraph [0031]) connected to the process chamber (Kobayashi Fig. 1, 130) to detect at least one microwave signal (Kobayashi Paragraph [0032]) in the microwave cavity (Kobayashi Fig. 2a, 130).

In regards to claim 9. Kobayashi in view of Ikeda discloses the system of claim 7, further comprising: a microwave power combiner (Kobayashi Fig. 9, 312 & Paragraph [0038]) connected between a plurality of amplifiers (Kobayashi Fig. 4, 230) and a tuner (Kobayashi Fig. 4, 250).

In regards to claim 10. Kobayashi in view of Ikeda discloses the system of claim 7, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40])  creates at least one first microwave signal (ikeda: Paragraph [0029]) from at least one of a first mode (Ikeda: Fig. 6, output power ratio 50% and input power 500W) and a second mode and at least one second microwave signal (ikeda: Paragraph [0029]) from at least one of a first mode and a second mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W).

In regards to claim 11. Kobayashi in view of Ikeda discloses the system of claim 10,wherein the first mode is one of an edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%) and the second mode is one of an edge-high mode(Ikeda: Fig. 6, output power ratio 100% and input power 500W)  and a center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).

In regards to claim 12. Kobayashi in view of Ikeda discloses the system of claim 11, wherein the microwave signal generator (Kobayashi: Fig. 4, 312 and 315 & Paragraph [0027] and Fig. 9 & Paragraph [0038-40]) creates at least one microwave signal (ikeda: Paragraph [0029]) from at least one edge-high mode (Ikeda: Fig. 6, output power ratio 100% and input power 500W) and at least one center-high mode (Ikeda: Fig. 6, Input power W 250 and output power ratio 50%).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844